Exhibit 10.3

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made as of October 5, 2015
(the “Effective Date”), by and between BURNHAM CENTER-111 WEST WASHINGTON, LLC,
a Delaware limited liability company (“Landlord”), and GRUBHUB HOLDINGS INC., a
Delaware corporation, formerly known as GrubHub, Inc. (“Tenant”).

RECITALS:

A. Landlord, as successor in interest to 111 West Washington, LLC, and Tenant
are parties to an Office Building Lease dated March 23, 2012, as amended by
First Amendment to Lease dated December 11, 2013 (the “First Amendment” and
collectively, the “Existing Lease”), whereby Landlord leases to Tenant certain
premises consisting of approximately 71,877 rentable square feet in the building
located at 111 West Washington Street, Chicago, Illinois (the “Building”), as
more particularly described in the Existing Lease. The Existing Lease, together
with this Amendment is sometimes collectively referred to as the “Lease”.

B. Tenant desires to lease certain additional premises in the Building and
Landlord is willing to lease such premises to Tenant

C. This Amendment contains various rent charts with respect to the Premises
currently being leased by Tenant as well as the additional premises in the
Building being leased by Tenant pursuant to this Amendment.  In lieu of an
improvement allowance, Section 6(d) of this Amendment sets forth a rental
abatement process whereby Tenant’s total Base Rent payable for all space being
leased by Tenant is reduced by $9,000,000 in the aggregate; subject to
Landlord’s right to make a lump sum payment to Tenant in order to eliminate such
Base Rent abatement, all as set forth in Section 6(d).

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

1. TENANT ENTITY.  Tenant represents and warrants that the Tenant entity named
herein is a fully owned subsidiary of GrubHub Inc., a publicly traded Delaware
corporation, has substantially all of the operating company revenue, expenses,
assets and liabilities of the GrubHub organization, and as such, is the credit
entity within the GrubHub organization best positioned to be the tenant under
this Lease.  Tenant acknowledges and agrees that such representation and
warranty is a material inducement for Landlord to enter into this Amendment.

2. DEFINITIONS.

(a) General Definitions.  Each capitalized term used in this Amendment shall
have the same meaning as is ascribed to such capitalized term in the Lease,
unless otherwise provided for herein.

(b) Specific Definitions.  For purposes of this Amendment, the following
definitions shall apply:

(i) “Commencement Date A” means the date that is one hundred twenty (120) days
following the date that Landlord delivers possession of Expansion Space A to
Tenant with the Demolition Work substantially completed.

(ii) “Commencement Date B” means January 1, 2017.

(iii) “Cook County Notice Date” means the date that Landlord provides the Cook
County Notice to Cook County pursuant to Section 3(b)(i), which date shall be no
later than three (3) business days following the date that this Amendment is
fully executed by Landlord and Tenant.

(iv) “Delivery Deadline A” means January 1, 2016.

(v) “Delivery Deadline B” means September 4, 2016.

(vi) “Delivery Condition” means delivery of Expansion Space A or Expansion Space
B, as applicable, with the Demolition Work substantially completed.

(vii) “Demolition Work” means all existing improvements demolished and the floor
leveled to ¾” over 10 feet, non-cumulative for both Expansion Space A and
Expansion Space B.

(viii) “Existing Premises” means, collectively, Existing Premises One and
Existing Premises Two containing approximately 71,877 rentable square feet of
total space.

(ix) “Existing Premises One” means, collectively, approximately 59,469 rentable
square feet of space on the 20th, 21st and 22nd floor of the Building and known
as “Suite 2100” in the Existing Lease.

(x) “Existing Premises Two” means, collectively, approximately 12,408 rentable
square feet of space on the 19th floor of the Building, which Existing Premises
Two are comprised of “Suite 1900” (formerly “Suite 1901”) (as defined in the
First Amendment) and the “Light Court Spaces” (as defined in the First
Amendment).

--------------------------------------------------------------------------------

(xi) “Expansion Space A” means those certain premises known as Suite 200 on the
2nd floor of the Building consisting of approximately 30,255 rentable square
feet and shown on the plan attached hereto as Exhibit A

(xii) “Expansion Space B” means those certain premises known as Suite 800 on the
8th floor of the Building consisting of approximately 26,335 rentable square
feet and shown on the plan attached hereto as Exhibit B.

(xiii) “Expiration Date” means the date that is ten (10) years following the
last day of the month in which Commencement Date A occurs.

(xiv) “Material Monetary Default” means an uncured monetary default under the
Lease for non-payment of Base Rent in excess of $10,000.00.

(xv) “Outside Delivery Deadline B” means that date that is one hundred eighty
(180) days following Delivery Deadline B.

Other terms not defined in the Lease and used herein shall have the definitions
given to them in the body of this Amendment.

3. EXPANSION SPACE A.

(a) Lease of Expansion Space A.  Landlord leases to Tenant and Tenant leases
from Landlord Expansion Space A.  Expansion Space A is leased to Tenant subject
to all of the same terms and provisions as are contained in the Existing Lease,
except as otherwise set forth herein.  Expansion Space A is leased for a lease
term commencing on Commencement Date A.  The lease term for Expansion Space A
shall expire on the Expiration Date, as may be extended pursuant to Section 14
of this Amendment.  From and after Commencement Date A through Commencement Date
B, the term “Premises” as used and defined in the Lease, as amended hereby,
shall be deemed to mean and refer to the Existing Premises and Expansion Space
A, and shall be deemed to consist of 102,132 rentable square feet.

(b) Delivery of Expansion Space A.

(i) Lease with Cook County.  Landlord and The County of Cook (“Cook County”) are
currently parties to a lease (“Cook County Lease”) whereby Cook County leases
Expansion Space A from Landlord.  Landlord and Cook County have entered into an
agreement that gives Landlord the right to terminate the Cook County Lease upon
ninety (90) days’ notice to Cook County (the “Cook County Notice”).  Landlord
agrees to provide the Cook County Notice to Cook County, within three (3)
business days following the date that this Amendment is fully executed by
Landlord and Tenant.

(ii) Delivery of Expansion Space A.  Landlord shall deliver possession of
Expansion Space A to Tenant on or before Delivery Deadline A (being January 1,
2016) (but not earlier than November 1, 2015) in the Delivery Condition.

If Landlord fails to deliver possession of Expansion Space A to Tenant on or
before Delivery Deadline A (being January 1, 2016) in the Delivery Condition,
subject to day for day extension of Delivery Deadline A due to force majeure
(including the inability to timely obtain permits after using commercially
reasonable efforts, including timely application and payment of all fees) and
delays to the extent caused by Tenant’s actions, Tenant shall be entitled to, as
Tenant’s sole and exclusive remedy: (1)  one (1) day of additional abatement of
Base Rent for each day beyond January 1, 2016 that Landlord fails to deliver
possession of Expansion Space A to Tenant in the Delivery Condition and (2) the
right to use up to 20,000 rentable square feet of other space in the Building
(which 20,000 rentable square feet is inclusive of any space leased by Tenant
pursuant to that certain Temporary Space Agreement of even date herewith),
identified by Landlord in its sole discretion and kept available by Landlord for
Tenant’s use pursuant to this Paragraph (which Tenant acknowledges may be
multiple spaces and may not be contiguous and/or not on the same floor of the
Building) (the “Temporary Space”), in its as-is condition, rent-free until
Expansion Space A has been delivered to Tenant in the Delivery Condition and the
Tenant’s Work on Expansion Space A has been substantially completed.  If
Landlord makes the Temporary Space available to Tenant and Tenant fails to
surrender such Temporary Space on or before Commencement Date A, Tenant shall
pay Base Rent for such Temporary Space at the same rate of Base Rent per square
foot as the Existing Premises from Commencement Date A until Tenant actually
vacates the Temporary Space, and Landlord shall be entitled to all remedies
under the Lease as if Tenant was a holdover Tenant in such Temporary Space from
and after Commencement Date A.  To the extent that space is not available in the
Building pursuant to item (2) of the preceding sentence, notwithstanding
anything to the contrary herein, the abated Base Rent set forth in clause (1) of
the preceding sentence shall be modified to be equal to: (i) two (2) days of
additional abatement of Base Rent for each day beyond January 1, 2016 that
Landlord fails to either deliver possession of Expansion Space A to Tenant in
the Delivery Condition or make Temporary Space available for Tenant’s use; (ii)
three (3) days of additional abatement of Base Rent for each day beyond March 1,
2016 that Landlord fails to either deliver possession of Expansion Space A to
Tenant in the Delivery Condition or make Temporary Space available for Tenant’s
use; and (iii) four (4) days of additional abatement of Base Rent for each day
beyond May 1, 2016 that Landlord fails to either deliver possession of Expansion
Space A to Tenant in the Delivery Condition or make Temporary Space available
for Tenant’s use.  If as of January 1, 2016 Landlord has neither delivered
possession of Expansion Space A to Tenant in the Delivery Condition nor made
Temporary Space available for Tenant’s temporary use, then as of June 1, 2016,
Tenant may terminate the Lease upon thirty (30) days prior

2

--------------------------------------------------------------------------------

written notice to Landlord; provided, however, if Landlord delivers possession
of Expansion Space A to Tenant in the Delivery Condition prior to June 1, 2016,
Tenant’s right to terminate the Lease pursuant to this sentence is void and of
no effect.   This right to terminate will not affect Tenant’s other remedies
pursuant to this Paragraph 3(b).

If Landlord delivers the Temporary Space but fails to deliver possession of
Expansion Space A to Tenant in the Delivery Condition on or before March 1,
2016, subject to day for day extension of such delivery date due to force
majeure (including the inability to timely obtain permits after using
commercially reasonable efforts, including timely application and payment of all
fees) and delays to the extent caused by Tenant’s actions, Tenant shall be
entitled, as Tenant’s sole and exclusive remedy, to two (2) days of additional
abatement of Base Rent for each day beyond March 1, 2016 that Landlord fails to
deliver possession of Expansion Space A to Tenant in the Delivery Condition.

If Landlord delivers the Temporary Space but fails to deliver possession of
Expansion Space A to Tenant in the Delivery Condition on or before May 1, 2016,
subject to day for day extension of such delivery date due to force majeure
(including the inability to timely obtain permits after using commercially
reasonable efforts, including timely application and payment of all fees) and
delays to the extent caused by Tenant’s actions, Tenant shall be entitled, as
Tenant’s sole and exclusive remedy, to three (3) days of additional abatement of
Base Rent for each day beyond May 1, 2016 that Landlord fails to deliver
possession of Expansion Space A to Tenant in the Delivery Condition.

If Landlord delivers the Temporary Space but fails to deliver possession of
Expansion Space A to Tenant on or before September 30, 2016, subject to day for
day extension of such delivery date due to force majeure (including the
inability to timely obtain permits after using commercially reasonable efforts,
including timely application and payment of all fees) and delays to the extent
caused by Tenant’s actions, Tenant may terminate the Lease upon thirty (30) days
prior written notice to Landlord.  Tenant’s election not to terminate the lease
will not affect Tenant’s ability to apply the abated Base Rent set forth in this
Paragraph 3(b).

(c) Base Rent for Expansion Space A.  Commencing on Commencement Date A (subject
to Paragraph 3(d) and Paragraph 6(d) below), Tenant shall pay Base Rent for
Expansion Space A pursuant to the following schedule:

 

Period

 

Rate per Rentable

Square Foot

 

 

Rate of Annual

Base Rent

 

 

Monthly

Base Rent

 

Commencement Date A – Month 12

 

$

28.00

 

 

$

847,140.00

 

 

$

70,595.00

 

Months 13 – 24

 

$

28.50

 

 

$

862,267.50

 

 

$

71,855.63

 

Months 25 – 36

 

$

29.00

 

 

$

877,395.00

 

 

$

73,116.25

 

Months 37 – 48

 

$

29.50

 

 

$

892,522.50

 

 

$

74,376.88

 

Months 49 – 60

 

$

30.00

 

 

$

907,650.00

 

 

$

75,637.50

 

Months 61 – 72

 

$

30.50

 

 

$

922,777.50

 

 

$

76,898.13

 

Months 73 – 84

 

$

31.00

 

 

$

937,905.00

 

 

$

78,158.75

 

Months 85 – 96

 

$

31.50

 

 

$

953,032.50

 

 

$

79,419.38

 

Months 97 – 108

 

$

32.00

 

 

$

968,160.00

 

 

$

80,680.00

 

Months 109 – 120

 

$

32.50

 

 

$

983,287.50

 

 

$

81,940.63

 

 

(d) Conditional Rent Abatement for Expansion Space A.  Notwithstanding anything
in this Amendment to the contrary, provided that Tenant is not then in Material
Monetary Default, the Monthly Base Rent for Expansion Space A shall abate for
the first nine (9) full calendar months following Commencement Date A (“Abated
Rent A”); provided, however, that the amount of Abated Rent A otherwise due and
payable multiplied by a fraction the numerator of which is the number of months
until the Expiration Date and the denominator of which is the total number of
months pursuant to which Expansion Space A is leased (without reference to any
renewal option period) pursuant to this Lease shall be reinstated and, with
respect to any previously abated Monthly Base Rent for Expansion Space A, shall
become immediately due and payable upon the occurrence of a Material Monetary
Default by Tenant under the Lease beyond all applicable notice and cure periods,
which reinstatement shall be as a result of the failure to satisfy a condition
subsequent and shall not be deemed liquidated damages or a
penalty.  Notwithstanding the foregoing, Landlord shall be entitled to make a
claim for the entire amount of Abated Rent A in any bankruptcy proceeding and
shall not be limited to the proportion set forth in the preceding sentence.  Any
obligation by Tenant to pay a portion of the Abated Rent A shall terminate on
the Expiration Date, without reference to any renewal option period.

(e) Expansion Space A Common Expenses.  In addition to Base Rent, commencing on
Commencement Date A, Tenant shall pay Tenant’s Prorata Share of Common Expenses
for Expansion Space A pursuant to the terms of the Lease.  For purposes of this
Paragraph, (i) the Base Year for Expansion Space A shall be 2016, and (ii)
Tenant’s Prorata Share of the Building for Expansion Space A shall be 5.27%.

3

--------------------------------------------------------------------------------

4. EXPANSION SPACE B.

(a) Lease of Expansion Space B.  Landlord leases to Tenant and Tenant leases
from Landlord Expansion Space B.  Expansion Space B is leased to Tenant subject
to all of the same terms and provisions as are contained in the Existing Lease,
except as otherwise set forth herein.  Expansion Space B is leased for a lease
term commencing on Commencement Date B.  The lease term for Expansion Space B
shall expire on the Expiration Date, as may be extended pursuant to Section 14
of this Amendment.  From and after Commencement Date B, the term “Premises” as
used and defined in the Existing Lease, as amended hereby, shall be deemed to
mean and refer to the Existing Premises, Expansion Space A, and Expansion Space
B, and shall be deemed to consist of 128,467 rentable square feet.

(b) Delivery of Expansion Space B.  Landlord shall deliver possession of
Expansion Space B on or before Delivery Deadline B in the Delivery
Condition.  If Landlord fails to deliver possession of Expansion Space B to
Tenant on or before Delivery Deadline B in  the Delivery Condition, subject to
day for day extension of Delivery Deadline B due to force majeure (including the
inability to timely obtain permits after using commercially reasonable efforts,
including timely application and payment of all fees) and delays to the extent
caused by Tenant’s actions, Tenant shall be entitled, as Tenant’s sole and
exclusive remedy, to one (1) day of additional abatement of Base Rent for each
day beyond Delivery Deadline B that Landlord fails to deliver possession of
Expansion Space B to Tenant in the Delivery Condition.  If Landlord fails to
deliver possession of Expansion Space B to Tenant in the Delivery Condition on
or before the date that is ninety (90) days following Delivery Deadline B,
subject to day for day extension of Delivery Deadline B due to force majeure
(including the inability to timely obtain permits) and delays caused by Tenant,
Tenant shall be entitled, as Tenant’s sole and exclusive remedy, to two (2) days
of additional abatement of Base Rent for each day beyond the date that is ninety
(90) days following Delivery Deadline B that Landlord fails to deliver
possession of Expansion Space B to Tenant in the Delivery Condition.  If
Landlord fails to deliver possession of Expansion Space B to Tenant on or before
Outside Delivery Deadline B in the Delivery Condition, subject to day for day
extension of Outside Delivery Deadline B due to force majeure (including the
inability to timely obtain permits after using commercially reasonable efforts,
including timely application and payment of all fees) and delays to the extent
caused by Tenant’s actions, Tenant may, as Tenant’s sole and exclusive remedy,
terminate the lease as to Expansion Space B upon thirty (30) days prior written
notice to Landlord, provided, however that if Landlord delivers Expansion Space
B to Tenant in the Delivery Condition prior to the date that is thirty (30) days
following Tenant’s notice, Tenant’s termination of the lease as to Expansion
Space B shall be void and of no further effect.

(c) Base Rent for Expansion Space B.  Commencing on Commencement Date B (subject
to Paragraph 4(d) and Paragraph 6(d) below), Tenant shall pay Base Rent for
Expansion Space B pursuant to the following schedule:

 

Period

 

Rate per Rentable

Square Foot

 

 

Rate of Annual

Base Rent

 

 

Monthly

Base Rent

 

1/1/17 – 12 Months after Commencement Date A

 

$

28.00

 

 

$

737,380.00

 

 

$

61,448.33

 

Months 13 – 24 after Commencement Date A

 

$

28.50

 

 

$

750,547.50

 

 

$

62,545.63

 

Months 25 – 36 after Commencement Date A

 

$

29.00

 

 

$

763,715.00

 

 

$

63,642.92

 

Months 37 – 48 after Commencement Date A

 

$

29.50

 

 

$

776,882.50

 

 

$

64,740.21

 

Months 49 – 60 after Commencement Date A

 

$

30.00

 

 

$

790,050.00

 

 

$

65,837.50

 

Months 61 – 72 after Commencement Date A

 

$

30.50

 

 

$

803,217.50

 

 

$

66,934.79

 

Months 73 – 84 after Commencement Date A

 

$

31.00

 

 

$

816,385.00

 

 

$

68,032.08

 

Months 85 – 96 after Commencement Date A

 

$

31.50

 

 

$

829,552.50

 

 

$

69,129.38

 

Months 97 – 108 after Commencement Date A

 

$

32.00

 

 

$

842,720.00

 

 

$

70,226.67

 

Months 109 – 120 after Commencement Date A

 

$

32.50

 

 

$

855,887.50

 

 

$

71,323.96

 

 

The parties acknowledge that it is the intention of Landlord and Tenant that
Base Rent shall increase for Expansion Space B on the same dates and at the same
rates as Expansion Space A on each anniversary of Commencement Date A.  For
purposes of clarity, promptly after Commencement Date B, the parties shall
execute a Commencement Date Memorandum in substantially the form attached hereto
as Exhibit D to clarify the Base Rent and dates for the Base Rent rates.

4

--------------------------------------------------------------------------------

(d) Conditional Rent Abatement for Expansion Space B.  Notwithstanding anything
in this Amendment to the contrary, provided that Tenant is not then in Material
Monetary Default, the Monthly Base Rent for Expansion Space B shall abate for
the first eight (8) full calendar months following Commencement Date B (“Abated
Rent B”); provided, however, that the amount of Abated Rent B otherwise due and
payable multiplied by a fraction the numerator of which is the number of months
until the Expiration Date and the denominator of which is the total number of
months pursuant to which Expansion Space B is leased (without reference to any
renewal option period) pursuant to this Lease shall be reinstated become
immediately due and payable upon the occurrence of a Material Monetary Default
by Tenant under the Lease beyond all applicable notice and cure periods, which
reinstatement shall be as a result of the failure to satisfy a condition
subsequent and shall not be deemed liquidated damages or a
penalty.  Notwithstanding the foregoing, Landlord shall be entitled to make a
claim for the entire amount of Abated Rent B in any bankruptcy proceeding and
shall not be limited to the proportion set forth in the preceding sentence.  Any
obligation by Tenant to pay a portion of the Abated Rent B shall terminate on
the Expiration Date, without reference to any renewal option period.

(e) Expansion Space B Common Expenses.  In addition to Base Rent, commencing on
Commencement Date B, Tenant shall pay Tenant’s Prorata Share of Common Expenses
for Expansion Space B pursuant to the terms of the Lease.  For purposes of this
Paragraph, (i) the Base Year for Expansion Space B shall be 2016, and (ii)
Tenant’s Prorata Share of the Building for Expansion Space B shall be 4.58%.

5. EXTENSION OF TERM.  The Term of the Lease is hereby extended through the
Expiration Date.  The Term for each of the Existing Premises, Expansion Space A,
and Expansion Space B shall be coterminous so that the Lease for each such space
shall terminate on the Expiration Date, unless earlier terminated in accordance
with the terms of the Lease, as modified by this Amendment or extended pursuant
to Paragraph 14 of this Amendment.

6. BASE RENT FOR EXISTING PREMISES.

(a) Base Rent Schedule.  Landlord and Tenant acknowledge that pursuant to
Section 8 of the First Amendment, Tenant was permitted to operate in the Light
Court Spaces at no rent whatsoever.  Effective as of March 1, 2016 (subject to
Paragraphs 6(b), (c) and (d) below), (i) Section 8 of the First Amendment is
deleted in its entirety, (ii) the Light Court Spaces shall be deemed to be part
of the Existing Premises, and (iii) Tenant shall pay Base Rent for the entire
Existing Premises (including the Light Court Spaces) pursuant to the following
schedule:

 

Period

 

Rate per Rentable

Square Foot

 

 

Rate of Annual

Base Rent

 

 

Monthly

Base Rent

 

3/1/16 – 2/28/17

 

$

29.00

 

 

$

2,084,433.00

 

 

$

173,702.75

 

3/1/17 – 2/28/18

 

$

29.50

 

 

$

2,120,371.50

 

 

$

176,697.63

 

3/1/18 – 2/28/19

 

$

30.00

 

 

$

2,156,310.00

 

 

$

179,692.50

 

3/1/19 – 2/29/20

 

$

30.50

 

 

$

2,192,248.50

 

 

$

182,687.38

 

3/1/20 – 2/28/21

 

$

31.00

 

 

$

2,228,187.00

 

 

$

185,682.25

 

3/1/21 – 2/28/22

 

$

31.50

 

 

$

2,264,125.50

 

 

$

188,677.13

 

3/1/22 – 2/28/23

 

$

32.00

 

 

$

2,300,064.00

 

 

$

191,672.00

 

3/1/23 – 2/29/24

 

$

32.50

 

 

$

2,336,002.50

 

 

$

194,666.88

 

3/1/24 – 2/28/25

 

$

33.00

 

 

$

2,371,941.00

 

 

$

197,661.75

 

3/1/25 – 2/28/26

 

$

33.50

 

 

$

2,407,879.50

 

 

$

200,656.63

 

3/1/26 – Expiration Date (if applicable)

 

$

34.00

 

 

$

2,443,818.00

 

 

$

203,651.50

 

 

(b) Conditional Rent Abatement for Existing Premises One.  Notwithstanding
anything in this Amendment to the contrary, provided that Tenant is not then in
Material Monetary Default, the Monthly Base Rent for Existing Premises One shall
abate for the months of September 2017 through January 2018 in the amount of
$146,194.60 per month (“Abated Rent One”); provided, however, that an amount of
Abated Rent One otherwise due and payable multiplied by a fraction the numerator
of which is the number of months until the Expiration Date and the denominator
of which is the total number of months pursuant to which Existing Premises
One  is leased after the effective date of this Amendment (without reference to
any renewal option period) pursuant to this Lease shall be reinstated shall
become immediately due and payable upon the occurrence of a Material Monetary
Default by Tenant under the Lease beyond all applicable notice and cure periods,
which reinstatement shall be as a result of the failure to satisfy a condition
subsequent and shall not be deemed liquidated damages or a
penalty.  Notwithstanding the foregoing, Landlord shall be entitled to make a
claim for the entire amount of Abated Rent One in any bankruptcy proceeding and
shall not be limited to the proportion set forth in the preceding sentence.

(c) Conditional Rent Abatement for Existing Premises Two.  Notwithstanding
anything in this Amendment to the contrary, provided that Tenant is not then in
Material Monetary Default, the Monthly Base Rent for Existing Premises Two shall
abate for the months of March 2016 through September 2016 in the amount of
$29,986.00 per month (“Abated Rent Two”); provided, however, that an amount of
Abated Rent Two otherwise due and payable multiplied by a fraction the numerator
of which is the number of months until the Expiration Date and the denominator
of which is the total number of months pursuant to

5

--------------------------------------------------------------------------------

which  Existing Premises Two is leased after the date of this Amendment (without
reference to any renewal option period) pursuant to this Lease shall be
reinstated become immediately due and payable upon the occurrence of a Material
Monetary Default by Tenant under the Lease beyond all applicable notice and cure
periods, which reinstatement shall be as a result of the failure to satisfy a
condition subsequent and shall not be deemed liquidated damages or a
penalty.  Notwithstanding the foregoing, Landlord shall be entitled to make a
claim for the entire amount of Abated Rent Two in any bankruptcy proceeding and
shall not be limited to the proportion set forth in the preceding sentence.

(d) Premises Base Rent Reduction.  Notwithstanding anything in this Amendment to
the contrary, commencing on Commencement Date A and continuing through the date
that is the tenth (10th) anniversary of Commencement Date A, the Base Rent for
the entire Premises shall be abated by $900,000.00 per annum for a total of
$9,000,000.00 (the “Premises Base Rent Reduction”), which Premises Base Rent
Reduction shall be applied toward each installment of Monthly Base Rent in the
amount of $75,000.00.  Upon a sale or refinancing of the Building or the Land on
which the Building is located, Landlord may, at its sole option, pay to Tenant
the total amount of remaining Premises Base Rent Reduction as a lump sum payment
(the “Remaining Base Rent Reduction Payment”) in which event, Tenant’s right to
further Premises Base Rent Reduction as set forth in this paragraph shall be
void and of no further effect.  Landlord shall provide Tenant with at least
thirty (30) days’ prior written notice of Landlord’s intention to make a
Remaining Base Rent Reduction Payment.  The giving of such notice shall not
obligate Landlord to make the Remaining Base Rent Reduction Payment, which shall
be conditioned upon the closing of any such sale or refinancing of the Building
or the Land on which the Building is located.  The amount of the Premises Base
Rent Reduction Payment shall be calculated as of the date of such closing and
actual payment to Tenant.  Any such Remaining Base Rent Reduction Payment shall
be made at the closing of any such sale, or refinancing of the Building or the
Land on which the Building is located and the Premises Base Rent Reduction shall
terminate effective as of the monthly installment of Base Rent that is due as
of, or immediately following, receipt by Tenant of the Remaining Base Rent
Reduction Payment by wire transfer of immediately available funds.  Landlord’s
providing of notice to Tenant does not obligate Landlord to make such
payment.  As an example and not as a limitation, if Landlord sells the Building
as of the sixtieth (60th) calendar month following Commencement Date A, such
that Tenant would be entitled to 60 more months of Premises Base Rent Reduction,
Landlord may pay Tenant the Remaining Base Rent Reduction Payment in the amount
of $4,500,000.00 ($75,000 x 60) at the closing of such sale and thereafter
Tenant will have no further right to application of the Premises Base Rent
Reduction toward each installment of Monthly Base Rent.

7. COMMON EXPENSES.

(a) Existing Premises Prorata Share.  As previously acknowledged by Landlord and
Tenant, Tenant’s operation in the Light Court Spaces prior to March 1, 2016 is
at no rent whatsoever, including the obligation to pay Tenant’s Prorata Share of
Common Expenses for the Light Court Spaces.  Effective as of March 1, 2016,
Tenant shall pay Common Expenses for the entire Existing Premises and Tenant’s
Prorata Share of the Building shall be 12.51%.

(b) Entire Premises Prorata Share.  For ease of administration, Landlord and
Tenant agree that following Commencement Date B, Tenant’s Prorata Share of the
Building for the Entire Premises (inclusive of the Existing Premises, Expansion
Space A, and Expansion Space B) shall be 22.36%.

(c) Base Year.  Effective as of March 1, 2016, the Base Year set forth in
Section 1(c) of the Lease is revised to be 2016.

8. LANDLORD’S WORK.

(a) Tenant Improvement Payment.  Tenant agrees to pay to Landlord the sum of
$1,241,785.00 (the “Tenant Improvement Payment”), which amount is payment in
full for the work to be performed by Landlord relating to Expansion Space A
pursuant to this Section 8, Section 9(a), and Section 10 (collectively, the
“Expansion Space A Landlord’s Work”).  Provided Landlord is not then in monetary
default under the Lease in excess of $10,000 beyond all applicable notice and
cure periods, Tenant shall pay the Tenant Improvement Payment to Landlord within
ten (10) days following Landlord’s written request for all or a portion of the
Tenant Improvement Payment.  The Tenant Improvement Payment shall be paid in
installments as Expansion Space A Landlord’s Work is completed, upon delivery by
Landlord to Tenant of (i) an owner’s sworn statement setting forth the names and
addresses of the applicable contractors or materialmen, and (ii) a contractor’s
statement for each contractor requesting payment setting forth (1) the amount of
the contract, (2) the amount of work then completed, and (3) the amount then
being requested for advance, which amount shall not be more than the amount of
the work then completed minus a retainage of 10% of all hard costs relating
thereto, until work by such contractor is finally complete, in which event the
retainage shall be disbursed, and (iii) mechanic’s lien waivers for any contract
over $50,000, which may be delivered on a trailing-30 day basis, except for the
final waiver due upon the final advance (including the retainage) for such
contractor.  Disbursements of Tenant Improvement Payments shall not be requested
more frequently than once every 30 days.

(b) Elevators.  Landlord agrees to dedicate elevator car 9 in the Building to
the Premises, as expanded by this Amendment (the “Dedicated Elevator”).  Tenant
acknowledges that the Dedicated Elevator is currently a low-rise car and
requires that Landlord change the current infrastructure to install operable
doors, call buttons, and indicator lights/bells, and update the interior
elevator cab panel of the Dedicated Elevator (the “Elevator Work”).  Tenant
acknowledges that the Elevator Work is subject to permit and approval by the
City of Chicago.  Promptly after the date of this Amendment, Landlord will
submit any

6

--------------------------------------------------------------------------------

required applications for approval by the City of Chicago for the Elevator Work
and will request the City of Chicago to expedite processing of said approvals,
provided that such expedited processing shall not require Landlord to engage a
permit expediter.  Within one hundred twenty (120) days following Landlord’s
receipt of the City of Chicago approval for the Elevator Work, Landlord shall
cause the Elevator Work to be completed, a Landlord’s sole cost and expense,
subject to application of the Tenant Improvement Payment, in a good and
workmanlike manner and in compliance with all applicable laws. Landlord will, at
no additional expense to Tenant, other than payment of Additional Rent pursuant
to Section 5 of the Existing Lease, maintain a service contract for the
Dedicated Elevator throughout the Term.

(c) Restrooms.  Landlord shall, as soon as reasonably practicable after the
Effective Date, remodel the four (4) existing restrooms located on the second
(2nd) and eighth (8th) floors of the Building to Landlord’s new Building
standard cosmetic design consistent with the finish design for the restrooms on
the thirteenth (13th) floor of Building (the “Restroom Work”).  The Restroom
Work shall be completed in a good and workmanlike manner, in compliance with all
applicable laws. Tenant acknowledges and agrees that the Restroom Work shall not
change the fixture count of the existing restrooms and is limited to updating
finishes as provided herein.  The Restroom Work shall include (i) installing a
new Building standard ceiling, (ii) installing Building standard lighting, (iii)
painting the restrooms using Building standard paint, (iv) rehanging the
partitions in the restrooms, and (v) honing the counter in each
restroom.  Additionally, Landlord shall provide one ADA compliant unisex
restroom on each of the second (2nd) and eighth (8th) floors.  If the Restroom
Work described in this Paragraph is being performed at the time of the Tenant’s
Work (as described in Exhibit C attached hereto), Landlord and Tenant agree to
work together in good faith to coordinate the Restroom Work with the Tenant’s
Work.

(d) Electricity.  Notwithstanding anything in the Lease to the contrary,
Landlord shall cause to be available to Expansion Space A and Expansion Space B
electricity with a capacity of seven (7) watts per rentable square foot of each
such space.  Tenant acknowledges that the electricity for each of Expansion
Space A and Expansion Space B is separately metered and Tenant shall pay the
electricity provider directly for the cost of any electricity used by Tenant for
Expansion Space A and Expansion Space B.

(e) Demolition Work. Landlord shall complete all Demolition Work in a good and
workmanlike manner, at Landlord’s sole cost and expense, subject to application
of the Tenant Improvement Payment.

9. HVAC.

(a) Expansion Space A.  Landlord shall, prior to Commencement Date A, subject to
force majeure (including the inability to timely obtain permits after using
commercially reasonable efforts, including timely application and payment of all
fees) and delays to the extent caused by Tenant’s actions, install an 80-ton
stand-alone HVAC unit with components inside and outside of the Building, with
the capacity to provide heated air (with a separate gas furnace) and cooled air
(with a cooling coil) completely separate of the base Building systems to serve
Expansion Space A (the “Expansion Space A HVAC System”).  The Expansion Space A
HVAC System shall be designed to provide an average of 1.2 CFM of air per square
foot of Expansion Space A.  Landlord shall install and separately meter
utilities for the Expansion Space A HVAC System at Landlord’s sole cost and
expense, subject to application of the Tenant Improvement Payment; provided,
however, that Tenant shall be responsible for all separately metered costs of
utilities for the Expansion Space A HVAC System.  After installation of the
Expansion Space A HVAC System, Landlord shall enter into a maintenance contract
under commercially reasonable terms with a third-party vendor un affiliated with
Landlord, at Tenant’s sole cost and expense, for such Expansion Space A HVAC
System.  Tenant shall pay all costs of maintenance, repair and replacement of
the Expansion Space A HVAC System, including, but not limited to all costs of
the maintenance contract, to Landlord within thirty (30) days following
Landlord’s demand, together with invoices and other evidence of the actual cost
reasonably requested by Tenant.

(b) Expansion Space B.  Tenant shall, at Tenant’s cost purchase and install a
stand-alone HVAC system for Tenant’s heating and cooling needs in Expansion
Space B (the “Expansion Space B HVAC System”).  After installation of the
Expansion Space B HVAC System, Landlord shall enter into a maintenance contract,
at Tenant’s sole cost and expense, for such Expansion Space B HVAC System  
Tenant shall pay all costs of maintenance, repair and replacement of the
Expansion Space B HVAC System, including, but not limited to all costs of the
maintenance contract.

10. ASBESTOS.  The last sentence of Section 30(d) of the Existing Lease is
deleted and replaced with the following:

“Except as otherwise provided in the previous two (2) sentences, Landlord shall
be responsible for encapsulating and/or remediating, prior to the Commencement
Date A or the Commencement Date B (as applicable) in accordance with applicable
Environmental Laws any ACM encountered by Landlord in the performance of
Landlord’s construction activities.”

11. INTENTIONALLY OMITTED.

12. CONDITION OF PREMISES.  Except as expressly set forth in this Amendment,
including the Demolition Work, Tenant accepts the Existing Premises, Expansion
Space A, and Expansion Space B without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs, or improvements to such space.  Tenant shall perform any
desired improvements to the Existing Premises, Expansion Space A, and Expansion
Space B in accordance with Exhibit C attached hereto.

7

--------------------------------------------------------------------------------

13. RESTORATION.  Notwithstanding anything contained in Section 23 of the
Existing Lease to the contrary, for any improvements to the Premises (including
the Tenant’s Work (as defined in Exhibit C), but not including any work
performed by Landlord pursuant to this Amendment or any HVAC work performed in
Expansion Space A or Expansion Space B pursuant to this Amendment) completed
after the date of this Amendment, Landlord shall have the right to provide
notice to Tenant within thirty (30) days after Landlord approval of Tenant’s
plans for such alterations, that Tenant will be required to remove specific,
extraordinary alterations at the expiration or earlier termination of the Term.

14. RENEWAL OPTION.  Section 34 of the Existing Lease (Renewal Option) is
deleted in its entirety.  Tenant shall have the option (the “Renewal Option”) to
extend the Term for all of the then leased Premises for one (1) additional
period of five (5) years (the “Renewal Term”).  Tenant’s Renewal Option shall be
subject to satisfaction of all of the following conditions precedent:

(a) Exercise of Renewal Option.  Tenant must exercise the Renewal Option for the
Renewal Term, if at all, by written notice to Landlord delivered at least
fifteen (15) months, but not more than eighteen (18) months, prior to the
Expiration Date of the original Term, time being of the essence.

(b) Conditions to Exercise of Renewal Option.  As a condition to Tenant’s
exercise of the Renewal Option, at the time Tenant delivers its notice of
election to exercise such Renewal Option to Landlord, Tenant shall not be in
Material Monetary Default and Tenant shall not have assigned the Lease or sublet
the Premises to any party, other than in the case of a Permitted Transfer.

(c) Terms and Conditions of Renewal Term.  The Renewal Term shall be on the same
terms and conditions contained in the Lease, except that the Base Rent for the
Renewal Term shall be the Market Rent.

(d) No Further Options to Extend.  Except as set forth in this Paragraph, there
shall be no further options to extend the Term. Upon the valid exercise of the
Renewal Option, the term “Expiration Date” shall be deemed to be amended to mean
the expiration date of the Lease as extended pursuant to this Paragraph 14,
provided that nothing contained in this Paragraph 14 or any other provision of
this Lease shall be deemed to extend the period for repayment on default of
Abated Rent A or Abated Rent B as provided in Paragraphs 3 and 4 of this
Amendment.

15. MARKET RENT.  For purposes of this Amendment, “Market Rent” shall mean the
rent, taking into account market conditions for renewal tenants of comparable
size and creditworthiness, for projects comparable to the Building located in
the Central Loop.  For purposes hereof, the "Central Loop" shall mean the area
located in Chicago, Illinois, with a southern border of Jackson Street, a
western border of Wacker Drive a northern border of Lake Street and an eastern
border of Dearborn Street. No less than nineteen (19) months prior to the
Expiration Date, upon written request of Tenant for a determination of the
Market Rent, Landlord and Tenant shall agree upon the Market Rent to be
applicable during the Renewal Option period. If Landlord and Tenant are unable
to mutually agree on the Market Rent prior the date that is 18 months prior to
the Expiration Date, then the Market Rent shall be independently determined by
two (2) disinterested real estate appraisers, one (1) of whom shall be named by
Landlord and one (1) by Tenant.  Said appraisers shall each be practicing
appraisers in the Central Loop specializing in the field of commercial real
estate, having no less than ten (10) years experience in such field, recognized
as ethical and reputable within their field, and certified as MAI or an
equivalent professional certification if MAI no longer exists.  Landlord and
Tenant agree to make their appointments no later than 17 months plus two weeks
prior to the Expiration Date; provided that if the appraisers are unable to
determine Market Rent on or before the date that is 17 months prior to the
Expiration Date through no fault of Tenant, Tenant’s period for exercising the
Renewal Option shall be extended on a day for day basis for each day of
delay.  Within ten (10) days after both such appraisers have been appointed,
each appraiser shall submit his or her determination of said Market Rent.  The
Market Rent shall be the average of the two (2) determinations; provided,
however, that if the determinations of the two appraisers are not within five
percent (5%) of each other, then the two (2) appraisers shall select a third
appraiser with the qualifications described above within five (5) days after
submitting their determinations of the fair market rent.  Within ten (10) days
after the third appraiser is selected, such appraiser shall submit his or her
determination of said Market Rent.  In such event, the Market Rent shall be the
average of the third appraiser’s determination and the determination of the
other two (2) appraisers which is closest to the third appraiser’s
determination.  In arriving at their individual rate determinations, each
appraiser shall consider and analyze all the components of the Lease and apply
them to current market factors.  Landlord and Tenant shall pay the fee of the
appraiser selected by it and if a third appraiser is used, they shall equally
share the payment of the fee of the third appraiser.  Notwithstanding the
foregoing, Landlord and Tenant may at any time after appointing the appraisers,
agree upon the Market Rent payable and such mutual agreement shall supersede the
appraisers’ determinations. If Tenant does not exercise the Renewal Option, the
cost of all appraisers shall be paid by Tenant.

16. EXPANSION OPTIONS.  Section 35 of the Existing Lease (Fixed Expansion
Option) is deleted in its entirety.  Tenant acknowledges that except as set
forth in this Amendment, Tenant has no further options to expand the Premises.

(a) First Expansion Option.  Provided Tenant is not in Material Monetary
Default, Tenant shall have the option (“First Expansion Option”) exercised by
written notice to Landlord prior to September 1, 2017, to lease at least 10,000
rentable square feet in the Building at a location designated by Landlord
(“First Expansion Space”) for a term commencing on September 1, 2018 and
expiring on the Expiration Date.  No earlier than June 1, 2017 and no later than
August 1, 2017, Landlord shall deliver

8

--------------------------------------------------------------------------------

to Tenant a schedule of then-available space in the Building, including the
location and square footage of the premises that Landlord determines may
constitute the First Expansion Space.  Tenant shall have the right to exercise
the First Expansion Option with respect to all or a part of the space identified
in Landlord’s notice, but in no event shall Tenant exercise the First Expansion
Option with respect to less than 10,000 rentable square feet in the
Building.  If Tenant exercises the First Expansion Option pursuant to this
Paragraph, then the First Expansion Space shall be leased to Tenant by Landlord
pursuant to all terms and conditions of the Existing Lease, except that (i)
Tenant's Prorata Share of the Building shall be appropriately adjusted pro-rata
to reflect the increased Premises; (ii) Landlord and Tenant shall enter into an
amendment within ten (10) days following receipt of Tenant’s election to lease
the First Expansion Space (or such longer period as the parties are diligently
pursuing the same to completion) to amend the Lease to incorporate First
Expansion Space; (iii) Landlord shall deliver possession of the First Expansion
Space to Tenant on or before June 1, 2018 for construction of improvements by
Tenant, which improvements shall be subject to Landlord’s reasonable approval;
(iv) the Base Rent shall be at the same per square foot rate then payable for
Expansion Space A.  Tenant shall also receive a prorated portion of free rent
which was applicable to Expansion Space A based upon the length of term for the
First Expansion Space in relation to the total Term for the then existing
Premises.  Tenant shall also receive a prorated tenant improvement allowance for
the First Expansion Space based on a $60 per square foot allowance for an
original ten (10) year term prorated for the length of term for the First
Expansion Space in relation to the total Term for the then existing
Premises.  As an example and not as a limitation, if Commencement Date A is
April 1, 2016 and the commencement date for the lease of the First Expansion
Space is September 1, 2018, Tenant shall receive six (6) months, twenty-five
(25) days of free rent following the commencement date for the First Expansion
Space [9 months in original term x (91 months of remaining term / 120 months of
term for Expansion Space A)] and a tenant improvement allowance of $45.50 per
square foot of the First Expansion Space [$60 psf allowance x (91 months of
remaining term / 120 months of original term)].  For purposes of clarity, Tenant
shall not be entitled to any additional Premises Base Rent Reduction with
respect to the First Expansion Space.  Time is of the essence in Tenant’s
exercise if the First Expansion Option and if Tenant fails to provide notice of
its exercise of the First Expansion Option prior to September 1, 2017, the First
Expansion shall forever be void and of no further effect.  Tenant agrees that
the foregoing First Expansion Option is personal to the Tenant and is
non-transferable to any other party except for a Permitted Transferee.  Except
as set forth herein, Tenant agrees to accept the First Expansion Space in its
“AS IS” condition, in the then current physical state and condition thereof,
without any representation or warranty by Landlord.  Tenant acknowledges that
nothing contained herein shall be deemed to limit Landlord’s right to substitute
alternative First Expansion Space at any time before September 1, 2017.

(b) Second Expansion Option.  Provided Tenant is not in Material Monetary
Default, in addition to the right granted pursuant to Section 16(a) and not in
lieu thereof or contingent upon the exercise thereof, Tenant shall have the
option (“Second Expansion Option”) exercised by written notice to Landlord prior
to September 1, 2019, to lease at least 10,000 rentable square feet in the
Building at a location designated by Landlord (“Second Expansion Space”) for a
term commencing on September 1, 2020 and expiring on the Expiration Date.  No
earlier than June 1, 2018 and no later than August 1, 2018, Landlord shall
deliver to Tenant a schedule of then-available space in the Building, including
the location and square footage of the premises that Landlord determines may
constitute the Second Expansion Space.  If Tenant exercises the Second Expansion
Option pursuant to this Section, then the Second Expansion Space shall be leased
to Tenant by Landlord pursuant to all terms and conditions of the Existing
Lease, except that (i) Tenant's Prorata Share of the Building shall be
appropriately adjusted pro-rata to reflect the increased Premises; (ii) Landlord
and Tenant shall enter into an amendment within ten (10) days following receipt
of Tenant’s election to lease the Second Expansion Space (or such longer period
as the parties are diligently pursuing the same to completion) to amend the
Existing Lease to incorporate Second Expansion Space; (iii) Landlord shall
deliver possession of the Second Expansion Space to Tenant on or before June 1,
2020 for construction of improvements by Tenant, which improvements shall be
subject to Landlord’s reasonable approval; (iv) the Base Rent shall be at the
same per square foot rate then payable for Expansion Space A.  Tenant shall also
receive a prorated portion of free rent which was applicable to Expansion Space
A based upon the length of term for the Second Expansion Space in relation to
the total Term for the then existing Premises.  Tenant shall also receive a
prorated tenant improvement allowance for the Second Expansion Space based on a
$60 per square foot allowance for an original ten (10) year term prorated for
the length of term for the Second Expansion Space in relation to the total Term
for the then existing Premises.  As an example and not as a limitation, if
Commencement Date A is April 1, 2016 and the commencement date for the lease of
the Second Expansion Space is September 1, 2020, Tenant shall receive five (5)
months, one (1) day of free rent following the commencement date for the Second
Expansion Space [9 months in original term x (67 months of remaining term / 120
months of term for Expansion Space A)] and a tenant improvement allowance of
$33.50 per square foot of the Second Expansion Space [$60 psf allowance x (67
months of remaining term / 120 months of original term)].  For purposes of
clarity, Tenant shall not be entitled to any additional Premises Base Rent
Reduction with respect to the Second Expansion Space.  Time is of the essence in
Tenant’s exercise if the Second Expansion Option and if Tenant fails to provide
notice of its exercise of the Second Expansion Option prior to September 1,
2019, the First Expansion shall forever be void and of no further
effect.  Tenant agrees that the foregoing Second Expansion Option is personal to
the Tenant and is non-transferable to any other party except for a Permitted
Transferee.  Except as set forth herein, Tenant agrees to accept the Second
Expansion Space in its “AS IS” condition, in the then current physical state and
condition thereof.    Tenant acknowledges that nothing contained herein shall be
deemed to limit Landlord’s right to substitute alternative Second Expansion
Space at any time before September 1, 2019.

9

--------------------------------------------------------------------------------

(c) Impact of Exercising ROFO on Expansion Options.  Tenant acknowledges that
Landlord has currently identified 10,000 rentable square feet on the 15th floor,
as depicted on Exhibit F-1 attached hereto, that Landlord intends to be the
First Expansion Space and 10,000 rentable square feet on the 19th floor, as
depicted on Exhibit F-2 attached hereto, that Landlord intends to be the Second
Expansion Space.  Landlord may, from time to time, in its sole and absolute
discretion, identify alternative First Expansion Space and Second Expansion
Space by written notice to Tenant.  Notwithstanding the foregoing, if Tenant
leases space pursuant to the ROFO set forth below that Landlord has identified
as the First Expansion Space or Second Expansion Space and Tenant’s lease of
such space makes Landlord unable to provide the previously identified First
Expansion Space or Second Expansion Space, as applicable,  for the purposes of
Tenant’s First Expansion Option and/or Second Expansion Option, then the time
periods set forth in the foregoing subparagraphs (a) and (b) shall be extended
until Landlord next has at least 10,000 rentable square feet available in the
Building for use as Tenant’s First Expansion Option or Second Expansion Option,
as applicable.  Tenant acknowledges that the First Expansion Option and Second
Expansion Option are not waived as a result of Tenant’s exercise of the ROFO,
but are delayed so that Tenant’s exercise of the ROFO does not cause Landlord to
breach its obligation to offer the First Expansion Space or Second Expansion
Space, as applicable, to Tenant pursuant to this Section.  As an example, and
not as a limitation, if Landlord is required to give Tenant a ROFO Availability
Notice for 2,500 rentable square feet on the 19th floor and Tenant elects to
lease such 2,500 rentable square feet and as a result Landlord is no longer able
to offer 10,000 rentable square feet on the 19th floor that Landlord has
previously identified as the Second Expansion Space, the time period in
subparagraph (b) shall be extended until Landlord next has 10,000 rentable
square feet available in the Building for lease since Landlord’s inability to be
able to offer such Second Expansion Space would be a direct result of Tenant’s
election to lease the 2,500 rentable square feet pursuant to the ROFO as set
forth in this sentence.

17. RIGHT OF FIRST OFFER.  Section 37 of the Existing Lease (Right of First
Offer) and Section 6 of the First Amendment (Right of First Offer) are deleted
in their entirety.

(a) The ROFO.  Commencing on Commencement Date A, if any space on 3rd, 7th, 9th,
17th or 19th floors of the Building greater than 1,000 contiguous rentable
square feet becomes available to lease, Landlord shall provide written notice of
such availability to Tenant (“ROFO Availability Notice”) within thirty (30) days
of Landlord’s receipt of written notice of such availability, and Tenant shall
have a one-time right of first offer (the “ROFO”) to expand into such space (the
“ROFO Space”) on the then-existing terms of the Lease, except as otherwise
provided in this Section.  The ROFO Availability Notice shall include (A) the
rate of Monthly Base Rent applicable to such ROFO Space (including the
Landlord’s good faith determination of Market Rent), (B) the date upon which
such ROFO Space shall be vacated by the existing tenant, and (C) the other terms
and conditions on which the ROFO Space may be leased by Tenant.  Tenant shall
then have five (5) business days from receipt of the ROFO Availability Notice to
notify Landlord of Tenant's election to lease all of the ROFO Space set forth in
the ROFO Availability Notice.

(b) Failure to Respond to ROFO Notice.  If Tenant fails within five (5) business
days of the date of receipt of the ROFO Availability Notice to notify Landlord
of Tenant's election to lease the ROFO Space, the rights of Tenant in such ROFO
Space shall automatically expire.

(c) Positive Response to ROFO Notice.  If Tenant notifies Landlord within such
five (5) business day period of Tenant's election to lease the ROFO Space under
this Section, then such ROFO Space shall be leased to Tenant by Landlord
pursuant to all terms and conditions of the Lease, except that (i) Tenant's
Prorata Share of the Building shall be appropriately adjusted to reflect the
increased Premises; (ii) Landlord and Tenant shall enter into an amendment
within ten (10) days following receipt of Tenant’s election to lease the ROFO
Space (or such longer period as the parties are diligently pursuing the same to
completion) to amend the Lease to incorporate the ROFO Space; (iii) Monthly Base
Rent for the ROFO Space shall be Market Rent; and (4) if fewer than three (3)
years remain in the Term at the time of Tenant’s election to lease the ROFO
Space, the Expiration Date shall be automatically extended until the date that
is three (3) years after lease commencement for the ROFO Space and the Term
shall be extended accordingly.  If the Term is extended pursuant to the
preceding sentence, then notwithstanding anything to the contrary in the Lease
(including Section 1(c)), the Monthly Base Rent for the existing Premises during
such extended period (i.e. not the period of time that was already part of the
Term prior to such three (3) year extension) shall be Market Rent.  Landlord and
Tenant shall promptly execute an amendment to the Lease and any other documents
as either party may reasonably request to memorialize the effects of Tenant's
exercise of the ROFO and the resulting modifications to the Lease.  Rent for the
space taken under the ROFO shall commence on the date that the ROFO space is
delivered to Tenant.

(d) Condition of ROFO Space.  Except as otherwise provided in the ROFO
Availability Notice or determined as part of the Market Rent determination,
Tenant agrees to accept the ROFO Space in its “AS IS” condition, in the then
current physical state and condition thereof, without any representation or
warranty by Landlord, except as expressly set forth in the Lease.

(e) ROFO Personal to Tenant.  Tenant agrees that the foregoing ROFO is personal
to the Tenant and is non-transferable to any other party other than a Permitted
Transferee.

10

--------------------------------------------------------------------------------

(f) Conditions Under Which the ROFO Shall be Null and Void.

(i) Default.  Notwithstanding anything contained herein to the contrary, Tenant
shall not be permitted to exercise the ROFO if, as of the date of Tenant’s
exercise of the ROFO, there is a Material Monetary Default.

(ii) Tenant’s ROFO is subject to Landlord’s right to renew, extend or otherwise
amend the lease of any existing tenant of the ROFO Space and is subject to any
existing rights of first offer, rights of first refusal, or rights of expansion
existing as of the date of this Amendment of any other tenants of the Building.

(g) List of Available ROFO Space.  Landlord shall, promptly after full execution
of this Amendment, provide to Tenant a list of the then currently available
space on the 3rd, 7th, 9th, 17th and 19th floors of the Building.  Any space
included in Landlord’s list to Tenant shall not require any ROFO Availability
Notice prior to Landlord’s leasing such space to third party
tenants.  Notwithstanding the foregoing, if Landlord leases the space identified
pursuant to this subparagraph to one or more third party tenants, Tenant shall
have a one-time ROFO pursuant to this Section on such space the first time such
space becomes available to lease thereafter.

18. TERMINATION OPTION.  Provided that Tenant is not in Material Monetary
Default, Tenant shall have the one-time right to terminate the Lease (the “Early
Termination Option”) effective as of the eighty-fourth (84th) month following
the end of Tenant’s rent abatement period for Expansion Premises A (“Early
Termination Date”) by providing Landlord with at least fifteen (15) months, but
no more than eighteen (18) months, prior written notice (the “Early Termination
Notice”), along with payment of a “Termination Fee” as follows:

(a) Termination fee if Landlord has not made the Remaining Base Rent Reduction
Payment.  If Landlord has not made the Remaining Base Rent Reduction Payment as
of the date of the Early Termination Notice, the Termination Fee shall be equal
to $2,660,688.22.

(b) Termination fee if Landlord has made the Remaining Base Rent Reduction
Payment.  If Landlord has made the Remaining Base Rent Reduction Payment as of
the date of the Early Termination Notice, the Termination Fee shall be equal to
the sum of (A) $2,660,688.22, plus (B) the unamortized Remaining Base Rent
Reduction Payment made by Landlord, amortized on a straight-line basis over the
period commencing on the date that Landlord made the Remaining Base Rent
Reduction Payment to Tenant and ending on the Early Termination Date at an
interest rate of eight percent (8%) per annum.

If Tenant intends to exercise the Early Termination Option, Tenant shall notify
Landlord in writing and Landlord and Tenant shall work together in good faith to
document the Early Termination Fee by completing and signing the certificate
attached hereto as Exhibit D.  Tenant shall pay fifty percent (50%) of the
Termination Fee at the time that Tenant provides the Early Termination Notice
and fifty percent (50%) of the Termination Fee on or before the Early
Termination Date.  Tenant agrees that time is of the essence with respect to
Tenant’s payment of the Termination Fee and the giving of the Early Termination
Notice and that the foregoing termination right is personal to the Tenant and is
non-transferable to any other party other than a Permitted Transferee.  If
Tenant fails to deliver the Early Termination Notice to Landlord or pay the
Termination Fee within the time periods prescribed by this Section, then Tenant
shall be deemed to have irrevocably waived the termination option and the
termination option shall be null and void.  If Tenant does not exercise the
Early Termination Option pursuant to this Section, the Monthly Base Rent and
Additional Rent for the entire Premises shall abate for the 73rd through 76th
full calendar months following the end of Tenant’s rent abatement period for
Expansion Premises A.  If Tenant timely exercises the Early Termination Option
and timely pays the Termination Fee, the Lease shall terminate on the Early
Termination Date, and neither party shall have any rights, liabilities or
obligations under the Lease for the period accruing after the Early Termination
Date, except for Tenant’s obligation to surrender the Premises in accordance
with the terms of the Lease, and those liabilities of Landlord or Tenant which,
by the provisions of the Lease, expressly survive the termination of the Term of
the Lease.

19. TENANT IDENTITY AND SIGNAGE.  Landlord shall make available to Tenant, at
Tenant’s sole cost and expense, and subject to applicable laws and municipal
approval and Landlord’s review and approval of location, size, and design,
Tenant signage and branding in the following locations (collectively, the
“Tenant’s Expanded Signage”):

(a) Building atrium (provided, however, that if Landlord elects to renovate the
Building atrium, Landlord may remove Tenant’s atrium signage and provide
exposure for Tenant’s relocated signage near the Clark Street entrance
substantially similar to the Washington Street entrance as long as Landlord does
not agree to atrium signage for other tenants in the Building after its
renovation);

(b) Building media wall (usage and content), subject to Tenant’s obligation to
pay for maintenance and programming costs as a result of such usage and content;

(c) Interior of the Dedicated Elevator cab;

11

--------------------------------------------------------------------------------

(d) Exterior flag on the Washington Street side of the Building (substantially
similar in size and configuration to the existing flag for Flashpoint); and

(e) Exclusive rights to exterior signage on the top of the Building, including
the areas on and around the Building rooftop, crown, and bulkheads.

If at any point during the Term, Tenant is not leasing at least 100,000 rentable
square feet in the Building, Tenant shall no longer have the right to the
Tenant’s Expanded Signage; provided that nothing in this Paragraph 19 shall be
deemed to limit or impair Tenant’s rights to signage in the Building, other than
the expanded signage rights granted in this Paragraph 19.  Tenant’s Expanded
Signage right is personal to Tenant and shall not be assigned to any other
party.  At the expiration or earlier termination of the Term, or in the event
that Tenant is not leasing at least 100,000 rentable square feet in the
Building, Tenant shall remove all of the Tenant’s Expanded Signage at Tenant’s
sole cost and expense and shall restore the Building to the condition existing
prior to the installation of Tenant’s Expanded Signage, subject to normal wear
and tear.

20. LETTER OF CREDIT.  Notwithstanding anything contained in Section 25 of the
Lease to the contrary, Landlord and Tenant acknowledge that Landlord is holding
a letter of credit from Tenant in the amount of $200,000.00 to secure Tenant’s
performance under the terms of the Lease, which letter of credit shall remain in
effect for the remainder of the Term and not be further reduced as previously
set forth in Section 25 of the Lease.  Tenant shall have no further obligation
or liability to provide an additional security deposit, letter of credit or
other collateral to Landlord to secure Tenant’s performance under the terms of
the Lease. If Landlord draws upon such letter of credit, the proceeds thereof
shall be used to pay any obligation or liability of Tenant then due and payable
and Tenant shall provide Landlord with a substitute letter of credit in the
amount so drawn.

21. SUBORDINATION & NON DISTURBANCE.  Notwithstanding anything contained in
Section 17(d) of the Existing Lease to the contrary and at Landlord’s cost,
Landlord shall use commercially reasonable efforts to obtain for the benefit of
Tenant a subordination, non-disturbance and attornment agreement in a
commercially reasonable recordable form from all future mortgagees, holders of a
deed of trust, ground lessors, or any other holder of a superior interest in the
Building or the Land.  Landlord shall also use commercially reasonable efforts
provide to Tenant a subordination, non-disturbance and attornment agreement to
Landlord from the current mortgagee in form and substance acceptable to said
mortgagee and Tenant.

22. RIGHT TO SHOW PREMISES TO PROSPECTIVE TENANTS.  Notwithstanding anything
contained in Section 13 of the Existing Lease to the contrary, Landlord shall
have the right to show the Premises to prospective tenants during the last
twelve (12) months of the Term (including any extension thereof) upon twenty
(24) hours prior notice to Tenant.

23. BROKERS OR FINDERS.  Tenant represents and warrants to Landlord that except
for Bradford Allen Realty Services (“Bradford”), it has engaged no broker or
finder and that no claims for brokerage commissions or finders’ fees arising
from any act of Tenant will arise in connection with the execution of this
Amendment.  Landlord represents and warrants to Tenant that except for Jones
Lang LaSalle (“JLL” and together with Bradford, the “Broker”), it has engaged no
broker or finder and that no claims for brokerage commissions or finders’ fees
arising from any act of Landlord will arise in connection with the execution of
this Amendment.  Tenant shall indemnify, defend and hold harmless Landlord from
and against any liabilities and claims for commissions and fees arising out of a
breach of the foregoing representation and warranty made by Tenant.  Landlord
shall pay any commissions owing to Bradford and to JLL pursuant to one or more
separate written agreements and Landlord shall indemnify, defend and hold
harmless Tenant from and against any liabilities and claims for commissions and
fees arising out of a breach of the foregoing representation, warranty and
covenant made by Landlord.  Each party shall pay to the applicable Broker
contributions toward the commissions owing to such Broker, on or before the
dates set forth in the chart below and each party shall provide evidence to the
other that the fees have been paid to Bradford and JLL as required hereunder.

 

 

 

Within 30

days of

signing 2nd

Amendment

 

 

Within 30

days of

Commencement

Date A

 

 

Within 30

days of

Commencement

Date B

 

 

Totals

 

Landlord pays to Bradford

 

$

1,324,882.03

 

 

$

 

 

$

 

 

$

1,324,882.03

 

Landlord pays to JLL

 

$

369,282.81

 

 

$

171,262.16

 

 

$

 

 

$

540,544.97

 

Total Landlord payments

 

$

1,694,164.84

 

 

$

171,262.16

 

 

$

 

 

$

1,865,427.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant pays to Bradford

 

$

 

 

$

 

 

$

152,249.22

 

 

$

152,249.22

 

Tenant pays to JLL

 

$

 

 

$

121,896.04

 

 

$

76,124.61

 

 

$

198,020.65

 

Total Tenant payments

 

$

 

 

$

121,896.04

 

 

$

228,373.83

 

 

$

350,269.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Payments

 

$

1,694,164.84

 

 

$

293,158.20

 

 

$

228,373.83

 

 

$

2,215,696.87

 

 

12

--------------------------------------------------------------------------------

24. BINDING EFFECT.  The Existing Lease, as amended hereby, shall continue in
full force and effect, subject to the terms and provisions thereof and hereof.
In the event of any conflict between the terms of the Lease and the terms of
this Amendment, the terms of this Amendment shall control. This Amendment shall
be binding upon and inure to the benefit of Landlord, Tenant and their
respective successors and permitted assigns.

25. PERMITTED TRANSFERS.  Section 16(d) of the Existing Lease is hereby deleted
in its entirety and the following is substituted therefor:

“(d) Permitted Transfers.  Notwithstanding Section 16(a), Tenant may assign all
or part of its interest in this Lease or sublease all or part of the Premises
without the consent of Landlord (each such event, a "Permitted Transfer", each
such assignee, successor or subtenant, a "Permitted Transferee"): (1) to any of
the following entities: any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity in which or with
which Tenant, or its corporate successors or assigns, is merged, reorganized or
consolidated in accordance with applicable statutory provisions governing
merger, reorganization and consolidation of business entities, or (2) in
connection with the sale of all or substantially all of its assets, or (3) in
connection with the sale of all or substantially all of the capital stock of
Tenant, or (4) the sublease or all or any  portion of the Premises to an
Affiliate of Tenant, long as: (i) in the event of Permitted Transfer pursuant to
subsections (1), (2) or (3), Tenant's obligations hereunder are assumed by such
assignee or  the entity surviving such merger, reorganization or created by such
consolidation; and (ii) in the event of a Permitted Transfer pursuant to
subsection (1), the Tangible Net Worth of the surviving or created entity is not
less than the Tangible Net Worth of Tenant as of the date of Commencement of the
Lease. Tenant shall promptly notify Landlord of any such Permitted Transfer.
Tenant shall remain liable for the performance of all of the obligations of
Tenant hereunder, or if Tenant no longer exists because of a merger,
consolidation, or acquisition, the surviving or acquiring entity shall expressly
assume in writing the obligations of Tenant hereunder. In the event of a
Permitted Transfer pursuant to subsections (1), (2) or (3), the Permitted
Transferee shall expressly assume in writing obligations of Tenant hereunder and
shall comply with all of the conditions of this Lease. In all events, the use of
the Premises by the Permitted Transferee may not violate any other agreement to
which Tenant is a party affecting the Premises, the Building, Landlord or other
tenants of the Building. No later than ten (10) business days after the
effective date of any Permitted Transfer, Tenant agrees to furnish Landlord
with: (x) copies of the instrument effecting the Permitted Transfer, (y)
documentation establishing Tenant's satisfaction of the requirements set forth
above applicable to any such Permitted Transfer, and (z) evidence of insurance
as required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord's rights as to any
subsequent Transfers. "Tangible Net Worth" means the excess of total assets over
total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied, excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP including goodwill, licenses, patents, trademarks,
trade names, copyrights, and franchises. In the event that Tenant desires to
effect a Permitted Transfer, however the Tangible Net Worth requirement is not
met, Landlord agrees to be reasonable and discuss in good faith with Tenant the
possibility of achieving Tenant net worth equivalent and creditworthiness
acceptable to Landlord via alternative means of credit enhancement, such as an
additional letter of credit. Any subsequent assignment or sublease by a
Permitted Transferee shall be subject to the terms of this Article 16.”

26. SUBMISSION.  Submission of this Amendment by Landlord to Tenant for
examination and/or execution shall not constitute a reservation of or option for
the Premises or in any manner bind Landlord and no obligations on Landlord shall
arise under this Amendment unless and until this Amendment is fully signed and
delivered by Landlord and Tenant; provided, however, the execution and delivery
by Tenant of this Amendment to Landlord shall constitute an irrevocable offer by
Tenant to lease the Additional Space on the terms and conditions herein
contained.

27. CONFIDENTIALITY.  Landlord and Tenant acknowledge and agree that the terms
of this Amendment and the Existing Lease are confidential and constitute
proprietary information of Landlord and Tenant.  Disclosure of the terms could
adversely affect the ability of the parties to negotiate other leases and impair
the parties’ relationship with other tenants.  Accordingly, except as provided
in this Section 27, the parties agree that they shall not intentionally and
voluntarily disclose the terms and conditions of this Amendment or the Lease to
any other tenant or apparent prospective tenant of the Building, either directly
or indirectly, without the prior written consent of the other party; provided,
however, that Tenant may disclose the terms to prospective subtenants or
assignees under the Lease, to its accountants, attorneys and other professional
advisers and as required by applicable law.  Landlord acknowledges that Tenant
is a publically traded company and is required to disclose the terms of material
contracts, including the terms of this Lease, in accordance with applicable
law.  Landlord may disclose the terms to prospective lenders and entities
interested in purchasing the Building from Landlord.  In addition, except as
required by law, neither party shall make a press release or other public
announcement with respect to this Lease, without the prior written consent of
the other party.

[Signatures are on the following page]

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the day and year aforesaid.

 

LANDLORD:

 

TENANT:

 

 

 

BURNHAM CENTER-111 WEST WASHINGTON, LLC, a Delaware limited liability company

 

GRUBHUB HOLDINGS, INC., a

Delaware corporation

 

 

 

 

 

By:

111 West Washington Holdings, LLC, a Delaware limited liability company, its
Sole Member

 

By:

/s/ Adam DeWitt

 

 

Name:

Adam DeWitt

 

 

Title:

CFO

 

 

By:

/s/ Richard R. Previdi

 

 

 

 

 

Name: 

Richard R. Previdi

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE A

[g201510092028564522100.jpg]

 

 

 

A-1

--------------------------------------------------------------------------------

EXHIBIT B

EXPANSION SPACE B

[g201510092028564992101.jpg]

 

 

 

B-1

--------------------------------------------------------------------------------

EXHIBIT C

CONSTRUCTION ADDENDUM

Tenant’s Work:

 

1.

Premises As-Is.  Except as expressly set forth in this Amendment, Tenant accepts
the Premises, as expanded by this Amendment, from Landlord in an “as-is”
condition.

 

2.

Tenant Improvements.  Any work to make the Premises ready for Tenant's use is to
be performed by Tenant at its expense (hereinafter referred to as “Tenant's
Work”).  Tenant's Work shall include, without limitation, all items required to
fully equip the Premises with all trade fixtures, security systems and
monitoring, lighting fixtures, furniture, furnishings, fixtures, signs, any
special equipment and other items of construction and personal property
necessary for the completion of the Premises and the proper operation of
Tenant's business.  All such items installed by Tenant shall be new or in
like-new condition.  All entry into the Premises and work done by Tenant shall
be at Tenant's risk, subject to Landlord’s duty to maintain the Building and
building systems as required pursuant to this Lease.   All Tenant's Work shall
be subject to Landlord's prior written approval to which shall not be
unreasonably withheld, conditioned or delayed, and shall be performed in
accordance with good construction practices, all applicable laws, insurance
requirements, Landlord's reasonable rules and regulations uniformly applied and
the terms of the Lease.  Further, except in the event of Landlord’s willful
misconduct or gross negligence, Landlord shall have no responsibility or
liability for any loss or damage to any property belonging to Tenant.  Tenant
shall reimburse Landlord, within fifteen (15) days after demand, for the actual
third-party costs incurred by Landlord associated with review of Tenant’s plans
for Tenant’s Work.  For purposes hereof, “hard costs” exclude furniture,
fixtures and equipment installed by Tenant, general conditions payable under the
construction contract, fees paid to the general contractor and all other items
of expense generally deemed to be soft costs in the construction
industry.  Prior to the commencement of any of the Tenant’s Work, Tenant shall
provide to Landlord all applicable permits, a schedule for the Tenant’s Work, a
budget for the Tenant’s Work, a subcontractor list (subject to the requirements
of Section 4), and certificates of insurance for commercial general liability
insurance as required by the Lease from all contractors and subcontractors
performing the Tenant’s Work naming Landlord as an additional insured.  Landlord
shall not charge any construction supervision or plan review fees related to the
Tenant’s Work.

 

3.

Approval of Plans and Specifications.  Landlord shall have the right to approve
the plans and specifications for Tenant’s Work, which shall not be unreasonably
withheld, delayed or conditioned; provided that it shall not be unreasonable for
Landlord to withhold consent to Tenant’s Work which (a) would adversely affect
any of the Building systems, as determined by Advance Consulting Group
International (who’s opinion shall be dispositive), (b) would affect the
structure of the Building, or (c) would not comply with all applicable
laws.  Landlord shall respond to all requests for approval of Tenant’s plans for
the Tenant’s Work within ten (10) business days after Landlord’s receipt of such
request.  Landlord shall reasonably cooperate with Tenant, at Tenant’s cost with
Tenant’s efforts to obtain any required governmental permits, license,
authorizations and sign-offs required in connection with Tenant’s Work.

 

4.

Approval of Architects and Contractors.  Tenant may designate the architect to
design Tenant’s improvements to the Premises (including Expansion Space A,
Expansion Space B, and the Existing Premises), subject to Landlord’s approval,
which shall not be unreasonably withheld, conditioned or delayed.  Tenant shall
use only union, licensed, bonded and insured contractors approved in writing by
Landlord.  Tenant shall utilize a MEP contractor from the list of approved MEP
contractors provided by Landlord to Tenant.  For any life/safety work in the
Additional Space, Landlord may designate the subcontractor to perform such
work.  Landlord shall respond to any request for approval of an architect,
contractor or subcontractor as set forth herein within ten (10) business days
following Landlord’s receipt of Tenant’s request for such approval.

 

5.

Intentionally Omitted.

 

6.

Delay in Completion of Tenant’s Work.  If Tenant is unable to perform Tenant’s
Work prior to Commencement Date A or Commencement Date B, as the case may be,
solely as a result of Landlord’s violation of the terms of this Lease or
applicable laws existing on the date of this Amendment relating to the condition
of Expansion Space A or Expansion Space B, as the case may be, and Tenant’s Work
is actually delayed as a result of Landlord’s violation of the terms of this
Lease or such laws, Commencement Date A or Commencement Date B, as applicable,
shall be delayed by one (1) day for each day that Tenant’s Work is actually
delayed as a result of Landlord’s violation of such laws.  Tenant shall,
promptly after discovering any violations of such laws, provide notice of such
violation to Landlord and Landlord shall, at Landlord’s cost, correct any such
violations promptly after receipt of such notice.

C-1

--------------------------------------------------------------------------------

 

7.

Construction Elevator Access.  Landlord will provide Tenant’s contractors
reasonable non-exclusive use of the freight elevators during normal business
hours (8:00 a.m. to 6:00 p.m., Monday through Friday) at no cost to Tenant.  If
Tenant requires dedicated or after-hours use, it must be scheduled through the
office of the Building. There will be an additional charge limited to Landlord’s
actual reasonable expenses for such dedicated or after-hours use.  Tenant’s
contractors shall not use the Building’s passenger elevators for construction
related use at any time without the prior consent of Landlord.

 

8.

Access.  Landlord shall provide Tenant, its employees, agents, contractors and
subcontractors with access to the Additional Space upon execution of the Lease,
subject to applicable law, so that Tenant may complete Tenant’s Work.  During
such time, Tenant shall abide by the reasonable rules and regulations of
Landlord and Landlord’s contractors.

 

 

 

C-2

--------------------------------------------------------------------------------

EXHIBIT D

FORM COMMENCEMENT DATE MEMORANDUM

COMMENCEMENT DATE MEMORANDUM

THIS COMMENCEMENT DATE MEMORANDUM (“Memorandum”) is made as of this ____ day of
_____________, _____, between BURNHAM CENTER-111 WEST WASHINGTON, LLC, a
Delaware limited liability company (“Landlord”) and GRUBHUB HOLDINGS, INC., a
Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, by that certain Office Building Lease dated March 23, 2012 between
Tenant and Landlord, as amended by First Amendment to Lease dated December 11,
2013, and by Second Amendment to Lease dated October 5, 2015 (the “Second
Amendment” and collectively, the “Lease”), Landlord leases to Tenant certain
real property consisting of approximately 128,467 rentable square feet (the
“Premises”) within the building located at 111 West Washington Street, Chicago,
Illinois.

WHEREAS, Landlord and Tenant have agreed to enter into this Memorandum setting
forth certain information with respect to the Lease.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. All capitalized terms not otherwise defined herein shall have the meaning
given such terms in the Lease.

2. The parties to this Memorandum hereby agree that:

 

a.

Commencement Date A is ____________, 2016.

 

b.

Commencement Date B is January 1, 2017.

 

c.

The Expiration Date of the Term of the Lease is _________, 2026.

3. Annual Base Rent during the Term is as follows:

 

a.

Existing Premises:

 

Period

 

Rate per Rentable

Square Foot

 

 

Rate of Annual

Base Rent

 

 

Monthly

Base Rent

 

3/1/16 – 2/28/17

 

$

29.00

 

 

$

2,084,433.00

 

 

$

173,702.75

 

3/1/17 – 2/28/18

 

$

29.50

 

 

$

2,120,371.50

 

 

$

176,697.63

 

3/1/18 – 2/28/19

 

$

30.00

 

 

$

2,156,310.00

 

 

$

179,692.50

 

3/1/19 – 2/29/20

 

$

30.50

 

 

$

2,192,248.50

 

 

$

182,687.38

 

3/1/20 – 2/28/21

 

$

31.00

 

 

$

2,228,187.00

 

 

$

185,682.25

 

3/1/21 – 2/28/22

 

$

31.50

 

 

$

2,264,125.50

 

 

$

188,677.13

 

3/1/22 – 2/28/23

 

$

32.00

 

 

$

2,300,064.00

 

 

$

191,672.00

 

3/1/23 – 2/29/24

 

$

32.50

 

 

$

2,336,002.50

 

 

$

194,666.88

 

3/1/24 – 2/28/25

 

$

33.00

 

 

$

2,371,941.00

 

 

$

197,661.75

 

3/1/25 – 2/28/26

 

$

33.50

 

 

$

2,407,879.50

 

 

$

200,656.63

 

3/1/26 – ________

 

$

34.00

 

 

$

2,443,818.00

 

 

$

203,651.50

 

 

D-1

--------------------------------------------------------------------------------

 

b.

Expansion Space A

 

Period

 

Rate per Rentable

Square Foot

 

 

Rate of Annual

Base Rent

 

 

Monthly

Base Rent

 

 

 

$

28.00

 

 

$

847,140.00

 

 

$

70,595.00

 

 

 

$

28.50

 

 

$

862,267.50

 

 

$

71,855.63

 

 

 

$

29.00

 

 

$

877,395.00

 

 

$

73,116.25

 

 

 

$

29.50

 

 

$

892,522.50

 

 

$

74,376.88

 

 

 

$

30.00

 

 

$

907,650.00

 

 

$

75,637.50

 

 

 

$

30.50

 

 

$

922,777.50

 

 

$

76,898.13

 

 

 

$

31.00

 

 

$

937,905.00

 

 

$

78,158.75

 

 

 

$

31.50

 

 

$

953,032.50

 

 

$

79,419.38

 

 

 

$

32.00

 

 

$

968,160.00

 

 

$

80,680.00

 

 

 

$

32.50

 

 

$

983,287.50

 

 

$

81,940.63

 

 

 

c.

Expansion Space B

 

Period

 

Rate per Rentable

Square Foot

 

 

Rate of Annual

Base Rent

 

 

Monthly

Base Rent

 

1/1/17 – __________

 

$

28.00

 

 

$

737,380.00

 

 

$

61,448.33

 

 

 

$

28.50

 

 

$

750,547.50

 

 

$

62,545.63

 

 

 

$

29.00

 

 

$

763,715.00

 

 

$

63,642.92

 

 

 

$

29.50

 

 

$

776,882.50

 

 

$

64,740.21

 

 

 

$

30.00

 

 

$

790,050.00

 

 

$

65,837.50

 

 

 

$

30.50

 

 

$

803,217.50

 

 

$

66,934.79

 

 

 

$

31.00

 

 

$

816,385.00

 

 

$

68,032.08

 

 

 

$

31.50

 

 

$

829,552.50

 

 

$

69,129.38

 

 

 

$

32.00

 

 

$

842,720.00

 

 

$

70,226.67

 

 

 

$

32.50

 

 

$

855,887.50

 

 

$

71,323.96

 

 

[PREPARATION NOTE: OTHER THAN COMMENCEMENT DATES, THE DATES FOR EXPANSION SPACE
A AND EXPANSION SPACE B WILL MATCH]

4. Tenant acknowledges that, to Tenant’s knowledge, there are no existing
defenses or offsets which Tenant has against the enforcement of the Lease by
Landlord.

5. Tenant has accepted possession of Expansion Space A and Expansion Space B
pursuant to the terms of the Second Amendment and all improvements required by
the terms of the Second Amendment to be made by Landlord are substantially
completed.

6. Nothing in this Memorandum is intended to modify or amend any of the terms
and conditions of the Lease.  In the event of any discrepancy between the terms
of this Memorandum and the terms of the Lease, the terms of the Lease shall
prevail.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

D-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Memorandum to be
executed the day and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

BURNHAM CENTER-111 WEST WASHINGTON, LLC, a Delaware limited liability company

 

GRUBHUB HOLDINGS, INC., a

Delaware corporation

 

 

 

 

 

By:

111 West Washington Holdings, LLC, a Delaware limited liability company, its
Sole Manager

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

By:

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

D-3

--------------------------------------------------------------------------------

EXHIBIT E

FORM TERMINATION FEE CERTIFICATE

TERMINATION FEE CERTIFICATE

THIS TERMINATION FEE CERTIFICATE (“Certificate”) is made as of this ____ day of
_____________, _____, between BURNHAM CENTER-111 WEST WASHINGTON, LLC, a
Delaware limited liability company (“Landlord”) and GRUBHUB HOLDINGS, INC., a
Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, by that certain Office Building Lease dated March 23, 2012 between
Tenant and Landlord, as amended by First Amendment to Lease dated December 11,
2013, and by Second Amendment to Lease dated _________, 2015 (the “Second
Amendment” and collectively, the “Lease”), Landlord leases to Tenant certain
real property consisting of approximately 128,467 rentable square feet (the
“Premises”) within the building located at 111 West Washington Street, Chicago,
Illinois.

WHEREAS, Landlord and Tenant have agreed to enter into this Certificate setting
forth the Termination Fee as set forth in Section 17 of the Second Amendment.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. The Termination Fee equals the sum of::

 

a.

$____________  which is the unamortized portion of the sum of:

 

i.

$___________ (the actual, out-of-pocket costs incurred by Landlord in connection
with the work performed by Landlord pursuant to Paragraphs 8(a), (b) and (c) and
Paragraph 9 of the Second Amendment);

 

ii.

$___________ (the amount of any allowances provided by Landlord;

 

iii.

$___________ (the sum of all abated tent provided by Landlord on or after the
date of the Second Amendment, including, but not limited to, Abated Rent A,
Abated Rent B, Abated Rent One and Abated Rent Two); and

 

iv.

$___________ (all amounts paid by Landlord to any brokers in connection with the
Second Amendment);

 

 

All amortized over the extended Term at an interest rate of eight percent (8%)
per annum;

 

 

PLUS

 

b.

$___________ which is the sum of four (4) months of Base Rent at the rate
applicable as of the Early Termination Date.

2. Based on the foregoing, as of the date hereof, the parties agree that the
Termination Fee shall be $___________, which shall be payable in accordance with
the terms of the Second Amendment if Tenant exercises the Early Termination
Option.

3. Nothing in this Certificate is intended to modify or amend any of the terms
and conditions of the Lease.  In the event of any discrepancy between the terms
of this Certificate and the terms of the Lease, the terms of the Lease shall
prevail.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

E-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Certificate to be
executed the day and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

BURNHAM CENTER-111 WEST WASHINGTON, LLC, a Delaware limited liability company

 

GRUBHUB HOLDINGS, INC., a

Delaware corporation

 

 

 

 

 

By:

111 West Washington Holdings, LLC, a Delaware limited liability company, its
Sole Manager

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

By:

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

E-2

--------------------------------------------------------------------------------

EXHIBIT F-1

CURRENTLY IDENTIFIED FIRST EXPANSION SPACE

[g201510092029001242102.jpg]

F-1

--------------------------------------------------------------------------------

EXHIBIT F-2

CURRENTLY IDENTIFIED SECOND EXPANSION SPACE

[g201510092029001712103.jpg]

 

F-2